     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 1 of 14
                                                                         1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3

 4                                           )
      UNITED STATES OF AMERICA,              )
 5                                           )
                 Plaintiff,                  )
 6                                           )   Criminal Action
      v.                                     )   No. 1:17-cr-10281-PBS
 7                                           )
      DALNOVIS DELAROSA ARIAS and            )
 8    MINERVA RUIZ,                          )
                                             )
 9               Defendants.                 )
                                             )
10

11
                      BEFORE THE HONORABLE M. PAGE KELLEY
12                       UNITED STATES MAGISTRATE JUDGE

13

14                  INITIAL APPEARANCE AND DETENTION HEARING

15

16
                                  August 25, 2017
17

18

19                  John J. Moakley United States Courthouse
                                Courtroom No. 24
20                             One Courthouse Way
                           Boston, Massachusetts 02210
21

22
                              Linda Walsh, RPR, CRR
23                           Official Court Reporter
                    John J. Moakley United States Courthouse
24                        One Courthouse Way, Room 5205
                           Boston, Massachusetts 02210
25                            lwalshsteno@gmail.com
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 2 of 14
                                                                       2




 1    APPEARANCES:

 2    On Behalf of the Government:

 3          UNITED STATES ATTORNEY'S OFFICE
            By: AUSA Miranda Hooker
 4          One Courthouse Way
            Boston, Massachusetts 02210
 5
      On Behalf of the Defendant Minerva Ruiz:
 6
            LAW OFFICE OF LENORE GLASER
 7          By: Lenore Glaser, Esq.
            45 Bromfield Street, Suite 500
 8          Boston, Massachusetts 02108
            617-753-9988
 9          lglaser@glaser-law.com

10    On Behalf of the Defendant Dalnovis Delarosa Arias:

11          FEDERAL PUBLIC DEFENDER OFFICE
            By: Miriam Conrad, Esq.
12          51 Sleeper Street, Fifth Floor
            Boston, Massachusetts 02210
13          617-223-8061
            miriam_conrad@fd.org
14

15

16

17                Proceedings recorded by sound recording and
                    produced by computer-aided stenography
18

19

20

21

22

23

24

25
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 3 of 14
                                                                                  3




 1                             P R O C E E D I N G S

 2               (Recording begins at 2:13:06)

 3               THE CLERK:    Today is Friday, August 25th, 2017, and we

 4    are on the record in Criminal Case Number 17 -- she needs to

 5    flip it around.     She needs to flip it.      Yep.

 6               THE INTERPRETER:      Could you flip that over.        I think

 7    it got turned off.      The button got pressed.       Sorry.     The button

 8    got turned off.     Okay.    Thank you.

 9               THE CLERK:    Today is Friday, August 25th, 2017, and we

10    are on the record in Criminal Case Number 17-6211, United

11    States of America versus Dalnovis -- Dalnovis Delarosa Arias

12    and Minerva Ruiz, the Honorable M. Page Kelley presiding.

13               THE INTERPRETER:      Sorry.

14               THE CLERK:    It's okay.

15               THE INTERPRETER:      Just sit closer.

16               THE CLERK:    Yes.

17               THE COURT:    Sure.

18               THE CLERK:    The Honorable M. Page Kelley presiding.

19               Would counsel please identify themselves for the

20    record.

21               MS. HOOKER:      Good afternoon, Your Honor.        Miranda

22    Hooker for the United States.

23               THE COURT:    Good afternoon.

24               MS. CONRAD:      Miriam Conrad for Mr. Delarosa, Your

25    Honor.    Good afternoon.
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 4 of 14
                                                                            4




 1               THE COURT:    Good afternoon.

 2               Good afternoon, Mr. Delarosa.

 3               MS. GLASER:    Good afternoon, Your Honor.       Lenore

 4    Glaser for Minerva Ruiz.

 5               THE COURT:    Good afternoon.    Good afternoon, Ms. Ruiz.

 6               Okay.   So the first thing we need to do is swear in

 7    the interpreter.

 8               (Interpreter sworn.)

 9               THE INTERPRETER:      I do.

10               THE CLERK:    Can you please state your name for the

11    record.

12               THE INTERPRETER:      For the record, my name is Deborah

13    Huacuja.

14               THE COURT:    Thank you, Ms. Huacuja.

15               So, okay, this is your initial appearance on a

16    complaint charging you with a crime, and I'm going to ask you

17    both some questions, okay?

18               Ms. Ruiz, have you talked to your lawyer about the

19    complaint against you?

20               DEFENDANT RUIZ:    Yes.

21               THE COURT:    So, do you understand what it is that you

22    are charged with?

23               DEFENDANT RUIZ:    Yes.

24               THE COURT:    Okay.   And, Mr. Delarosa Arias, have you

25    talked to Ms. Conrad about the complaint that's been brought
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 5 of 14
                                                                             5




 1    against you?

 2               DEFENDANT DELAROSA ARIAS:      Yes.

 3               THE COURT:    And so, do you understand what it is that

 4    you're charged with?

 5               DEFENDANT DELAROSA ARIAS:      Yes.

 6               THE COURT:    Okay.   So I would just like to say to the

 7    spectators in the courtroom, we're going to be doing this case

 8    for probably the next 30 minutes.        So if people want to step

 9    outside, you're welcome to do so, and we'll let you know when

10    the next case is on, okay?       It's up to you what you want to do,

11    but you're welcome to wait outside if you want, and then we'll

12    let you know when the next case is on.

13               Okay.   So Ms. Ruiz and Mr. Arias, you both have the

14    right to remain silent.      Anything you say can be used against

15    you.   If you decide to answer questions or make a statement,

16    you could stop talking at any time if you change your mind.

17    You also have the right to have an attorney present with you if

18    you decide to answer questions or make any statements.

19               So, Ms. Ruiz, do you understand your right to remain

20    silent?

21               DEFENDANT RUIZ:    Yes.

22               THE COURT:    Okay.   And, Mr. Arias, do you understand

23    your right to remain silent?

24               DEFENDANT DELAROSA ARIAS:      Yes.

25               THE COURT:    All right.    You also have a right to have
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 6 of 14
                                                                             6




 1    an attorney represent you.        If you want to, you can hire your

 2    own lawyer, which means you would get your own money and pay

 3    someone to be your lawyer.        If you want me to, I will look at

 4    your financial affidavit to see if you qualify for

 5    court-appointed counsel.

 6               So, Ms. Ruiz, would you like me to look at your

 7    affidavit?

 8               DEFENDANT RUIZ:    Yes.

 9               THE COURT:    Yes, okay.    And I'll just ask you,

10    Ms. Glaser, because I know you helped Ms. Ruiz fill this out.

11    Is the income per month from her spouse or from her own work?

12               MS. GLASER:    No, it's only from her own work.       She

13    gets -- although she's married, she's separated and gets no

14    income from the spouse.

15               THE COURT:    Okay.    Thank you.

16               MS. GLASER:    She gets child support.

17               THE COURT:    Okay.    No problem.   Okay, well, I've

18    corrected that on here.

19               MS. GLASER:    Okay.

20               THE COURT:    Okay.    So, Ms. Ruiz, you qualify for

21    court-appointed counsel, and I'm going to appoint Lenore Glaser

22    to represent you.

23               And, Mr. Arias, do you want me to look at your

24    financial affidavit to see if you qualify for court-appointed

25    counsel?
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 7 of 14
                                                                           7




 1               DEFENDANT DELAROSA ARIAS:      Yes.

 2               THE COURT:    Okay.   So I've looked at your affidavit,

 3    and I find that you qualify for court-appointed counsel, and

 4    I'm going to appoint Miriam Conrad from the Federal Defender

 5    Office to represent you.

 6               So I'll ask the Government to state the maximum

 7    charges -- the charges and the maximum penalties.

 8               MS. HOOKER:    Thank you, Your Honor.

 9               The complaint charges both defendants with conspiracy

10    to possess with intent to distribute and distribution of

11    heroin.    The maximum penalties for that charge are up to 20

12    years imprisonment, a fine of up to $1 million, supervised

13    release for a minimum period of three years and a maximum

14    period of life, and $100 special assessment.

15               THE COURT:    And what's the Government's position on

16    detention?

17               MS. HOOKER:    The Government is seeking detention for

18    Mr. Delarosa Arias pursuant to 18 U.S.C. 3142(f)(1)(C) and 18

19    U.S.C. 3142(f)(2)(A).

20               THE COURT:    Okay.   And this is a presumption case?

21               MS. HOOKER:    Yes.

22               THE COURT:    Okay.   So, Ms. Conrad, what's your

23    position on detention?

24               MS. CONRAD:    Well, it's probable cause and detention,

25    correct, Your Honor?
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 8 of 14
                                                                                8




 1               THE COURT:    Yes.

 2               MS. CONRAD:    So we could do it next week, perhaps

 3    Wednesday, which I think would be the 30th.

 4               THE COURT:    Okay.    I would have to do it early in the

 5    morning or late in the afternoon on Wednesday the 30th.

 6               MS. CONRAD:    Either of those is fine.

 7               MS. HOOKER:    Same for the Government.

 8               THE COURT:    Okay.    So how about 10:00 a.m.?

 9               MS. CONRAD:    That's fine, Your Honor.      I guess the

10    only wrinkle would be if he needs to be interviewed by

11    Probation.    I don't think that would allow enough time.

12               THE COURT:    Well, why don't you see where he is taken,

13    and if you want him brought in another day, we'll try to

14    arrange that.

15               MS. CONRAD:    Okay.   Great.   Thank you.

16               THE COURT:    Okay.    So, Mr. Arias, the Government has

17    moved to detain you; that is, to hold you in jail until the

18    case is resolved, and they've asked for a continuance, which

19    they're entitled to do, and so I have put your detention

20    hearing on for Wednesday, August 30th at 10:00 a.m.              And I will

21    remand you to the custody of the U.S. Marshals until that date,

22    and we will also have a probable cause hearing on that date.

23               Okay.   Ms. Conrad, is there anything else I can do?

24               MS. CONRAD:    No.    Thank you, Your Honor.

25               THE COURT:    Okay.    So I think we can take Mr. Arias
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 9 of 14
                                                                            9




 1    out of the courtroom.      Thank you very much.      And I'll deal with

 2    Ms. Ruiz.

 3                (Defendant Delarosa Arias is not present in the

 4                courtroom.)

 5                THE COURT:    Okay.   And what's the Government's

 6    position with respect to Ms. Ruiz?

 7                MS. HOOKER:   The Government supports the

 8    recommendations of Probation, which is that Ms. Ruiz be

 9    released to the community on the conditions outlined in the

10    Pretrial Services report.

11                THE COURT:    Okay.   All right.   So I'm going to go

12    through the conditions.      And if the parties want to chime in at

13    the end and correct anything or modify anything, that's fine.

14                So, Ms. Ruiz, you're going to be released today, but

15    you are released on conditions; that is, you're not just free

16    to go.    You have some very strict conditions that you have to

17    follow.    If you do not follow the conditions, saying that you

18    did not understand them is not a good excuse.          So it's very

19    important if you have a question about what you are or are not

20    allowed to do, you need to talk to your lawyer or talk to your

21    pretrial services officer to clear up any questions that you

22    have.

23                While you are on release, you cannot violate any

24    Federal, state or local law.       That includes the possession or

25    use of marijuana because that is still a federal crime.
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 10 of 14
                                                                                 10




 1               You must cooperate in the collection of a DNA sample

 2     if authorized by law.

 3               You may not move your residence or change your

 4     telephone number without telling Probation and getting their

 5     permission to move your residence.

 6               You need to come to court when you are supposed to be

 7     in court, and if you are convicted and you are on release

 8     before your sentence begins, you'll have to surrender to serve

 9     your sentence.

10               You will submit to supervision by Pretrial Services,

11     and that means if they want you to call in or come to visit

12     them, you have to do that as they ask you to.

13               You must continue to be employed.

14               Is there a passport, Ms. Glaser?

15               MS. GLASER:    There is, Your Honor, and she will --

16     I'll make arrangements to bring it in to Probation.

17               THE COURT:    Okay.   You need to bring the

18     probation -- I mean, the passport in to Probation within 48

19     hours, and do not get another passport or travel document while

20     the case is pending.

21               Your travel is restricted to Massachusetts.            If you

22     have to leave Massachusetts for some reason, it's okay, but you

23     have to get permission before you go.        Don't even go to Rhode

24     Island or New Hampshire for the day, nothing like that, unless

25     your probation officer has given you permission.
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 11 of 14
                                                                                 11




 1                You may not have any contact with your co-defendant or

 2     any witness in the case, and if you have a question who are

 3     those people, ask your attorney, and the prosecutor will talk

 4     to your attorney about that -- except in the presence of

 5     counsel.   Your lawyer can contact anyone in order to prepare

 6     your case, but you may not be in touch with your co-defendant

 7     even through another person, okay?        And we have people who are

 8     making calls and taking calls and sending e-mails, and the

 9     Government will find out about that and then you will be in

10     violation of these conditions.       So don't do it, okay?

11                You may not use or unlawfully possess any narcotic

12     drug or any other substance unless it's prescribed by a doctor.

13                If you have any contact with law enforcement, if you

14     get pulled over or a policeman comes to your door for some

15     reason, and even if it's totally harmless, you must report any

16     contact with law enforcement to Pretrial Services within 24

17     hours.

18                There's no guns in the residence, right?

19                MS. GLASER:   That's correct, Your Honor.

20                THE COURT:    Okay.   You can't have any guns or

21     dangerous weapons in your residence.

22                I'm going to have you sign a $15,000 unsecured bond,

23     which means if you violate -- if you fail to come to court when

24     you are supposed to, then you will owe the Government $15,000,

25     but you don't need to put any money up for that now.             But if
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 12 of 14
                                                                               12




 1     you don't come to court, you will owe that money.

 2               Okay.   So if you violate the conditions of your

 3     release, I can issue a warrant for your arrest, and you can be

 4     arrested and brought to court and your release may be revoked

 5     and you can be held until the case is over.         Also, if you

 6     violate a condition of release, that is a crime, because the

 7     conditions are court orders and you will be in contempt of

 8     court.   So you must obey the conditions of release.

 9               If you fail to appear in court when you are supposed

10     to, that is a crime.     And if you get convicted of that, you

11     would get a sentence that would have to be on and after any

12     sentence you might get in this case.

13               If you commit another crime while you are on release,

14     that is a crime, and any sentence you get for that crime would

15     have to be on and after any sentence you get in this case.

16               You may not intimidate or attempt to intimidate any

17     witness, victim, informant or cooperating witness.          You may not

18     obstruct any criminal investigations by trying to prevent the

19     communication of information to a law enforcement officer

20     relating to this case.

21               You can't tamper with a victim, witness or informant

22     or retaliate against a witness, victim or informant.             These are

23     very serious felonies that are punishable by imprisonment.

24               Okay.   Do you understand everything that I've said

25     today about your release?
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 13 of 14
                                                                        13




 1               DEFENDANT RUIZ:      Yes.

 2               THE COURT:    Okay.   So you are going to sign the

 3     conditions of your release, you will sign the appearance bond,

 4     and then you will be taken downstairs and released, and then

 5     you need to meet with Probation downstairs after your release,

 6     okay, before you leave the building.

 7               Okay.   Anything else from anyone?

 8               MS. HOOKER:    Nothing from the Government, Your Honor.

 9               MS. CONRAD:    No.

10               MS. GLASER:    No, Your Honor.

11               THE COURT:    Okay.

12               (Recording ends at 2:29:44)

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-10281-PBS Document 216 Filed 10/28/19 Page 14 of 14
                                                                        14




 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3                     I, Linda Walsh, Registered Professional Reporter

 4     and Certified Realtime Reporter, in and for the United States

 5     District Court for the District of Massachusetts, do hereby

 6     certify that the foregoing transcript is a true and correct

 7     transcript of the audio recorded proceedings held in

 8     the above-entitled matter to the best of my skill and ability.

 9                           Dated this 27th day of October, 2019.

10

11

12                           /s/ Linda Walsh_______________

13                           Linda Walsh, RPR, CRR

14                           Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
